Citation Nr: 0127116	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  98-10 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchiectasis, 
claimed secondary to service-connected Barrett's esophagitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee medial meniscus 
tear.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected Barrett's esophagitis.


REPRESENTATION

The veteran is represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1952 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which denied increased ratings for Barrett's 
esophagitis, a left knee disability, and lumbosacral strain.  
By August 1998 rating decision, the RO denied service 
connection for a pulmonary disability (later characterized as 
bronchiectasis), claimed secondary to service-connected 
Barrett's esophagitis.

In May 1998, the RO granted an increased rating of 20 percent 
for lumbosacral strain.  Although each increase represents a 
grant of benefits, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that a decision awarding a higher 
rating, but less than the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, this matter continues on appeal.

The veteran requested a hearing before a member of the Board 
in a February 1999 Statement in Support of Claim and again 
during a December 1999 RO hearing, when he requested that 
such a hearing take place via video teleconference.  Such a 
hearing was not provided.  In June 2001, the Board remanded 
this case for a video teleconference before a member of the 
Board.  In August 2001, he appeared at a hearing before the 
undersigned at the RO.  Thus, the June 2001 Board remand has 
been satisfied.  See Stegall v. West, 11 Vet. App. 268 
(1998).

FINDINGS OF FACT

1.  The veteran's left knee disability constitutes severe 
impairment; it is manifested by pain, weakness, instability, 
limited range of motion, and osteoarthritis.

2.  The veteran's low back disability is manifested by no 
more than pain, muscle spasms, radiculopathy, loss of disc 
height, spinal stenosis, and limitation of motion.

3.  The veteran's Barrett's esophagitis is manifested by no 
more than a burning or tearing sensation and hematemesis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for the veteran's 
service-connected left knee disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3, 4.40, 4.45, 4.56, 4.59, 4.71a, Code 5257 
(2001).

2.  The criteria for a rating of 60 percent for the veteran's 
service-connected low back disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.71a, Code 5293 (2001).

3.  The criteria for a rating greater than 20 percent for the 
veteran's service-connected Barrett's esophagitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.114, Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Regulation. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
All relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained service 
medical records and VA medical records.  The RO scheduled 
several VA medical examinations relevant to his particular 
disabilities and advised him of all applicable law and 
regulations and of the type of evidence necessary to 
substantiate his claims.  Furthermore, he was afforded an RO 
hearing as well as a hearing before a traveling Member of the 
Board.  Thus, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

During service, in August 1952, the veteran contracted polio; 
he was hospitalized until October of that year.  On or about 
May 1954, he was treated for severe epigastric symptoms and 
was diagnosed with a duodenal ulcer.  

A May 1962 VA hospitalization report indicated complaints of 
gastrointestinal difficulties since 1954.  He complained of 
frequent shooting pains in the epigastrium, occasional 
vomiting, intermittent nausea, occasional heartburn, frequent 
belching, and occasional diarrhea along with other symptoms 
since 1954.  In the months prior to admission, the symptoms 
had worsened.  An esophagoscopy was performed, and the 
esophagoscopist opined that there were three superficial 
healing erosions at the gastroesophageal junction.  However, 
on final analysis, his symptoms were seen as psychosomatic.  
The diagnosis was somatization reaction manifested by 
shooting abdominal pains, belching, occasional nausea, 
vomiting, tinnitus, numbness, tingling, and occasional 
diarrhea.

By September 1962 rating decision, the RO granted service 
connection for a duodenal ulcer, tonsillectomy, and residuals 
of poliomyelitis.  The latter disability was recharacterized 
as a tear of the medial meniscus by June 1965 rating 
decision.

From late December 1964 until mid January 1965, he was 
hospitalized for a medial meniscectomy.  The hospital 
discharge summary indicated that poliomyelitis affected his 
left leg more than the right.  The report reflected extensive 
rehabilitation and a complete recovery on the right side with 
almost a complete recovery on the left.  Apparently, since 
contracting poliomyelitis in 1952, he had persistent weakness 
in the left knee and multiple episodes of effusion.  In the 
months prior to left knee surgery, he had locking, with the 
left leg in about 150 degrees of extension.  The medial 
meniscectomy took place in January 1965.

On August 1965 VA medical examination, the veteran reported a 
history of poliomyelitis while in service.  He reported that 
following the illness, he had weakness in the left lower 
extremity as well as swelling and pain in the left knee.  
Although he underwent a medial meniscectomy in January 1965, 
"he started back climbing poles" in April of that year.  
However, during the examination, he did complain of left knee 
buckling and intermittent swelling and pain on prolonged 
standing and climbing.  The joint had not locked since the 
operation.  The examiner diagnosed minimal postoperative 
residuals of a medial meniscectomy of the left knee and 
shortening of the right lower extremity that was probably 
congenital.  

On November 1976 VA medical examination, the examiner 
diagnosed moderate osteoarthritic changes in the lumbar spine 
and minimal scoliosis due to leg length discrepancy 
productive of asymptomatic low back strain, symptomatic 
arthritic degeneration of the left knee and spur formation 
about the patella, and asymptomatic atrophy and weakness of 
the left leg below the knee, apparently due to damage to 
"muscle groups 11 and 12," post-myelitis.  

By March 1977 decision, the RO granted service connection for 
lumbosacral strain, secondary to poliomyelitis and the 
resulting atrophy of the left leg.  That disability was rated 
10 percent disabling, effective September 24, 1976.

In October 1991, he filed a claim for increased rating for 
his "ulcers."  

By December 1991 rating decision, his evaluation for a 
service-connected duodenal ulcer was increased from 10 to 20 
percent.  Although he was originally granted service 
connection for a duodenal ulcer, the RO incorporated the 
symptoms of Barrett's esophagitis in its evaluation of the 
service-connected duodenal ulcer.

On December 1992 VA medical examination, he indicated that he 
had trouble with his stomach and esophagus since the original 
1954 medical diagnosis in service.  He was diagnosed with 
Barrett's esophagitis, duodenitis, multiple peptic ulcers, 
hiatal hernia, and chronic obstructive pulmonary disease 
(COPD).

In December 1993, he claimed increased ratings for left knee 
disability and a duodenal ulcer.  That month, he had an upper 
endoscopy.  The final diagnosis was severe esophagitis with 
ulcers in the distal esophagus (Barrett's esophagus), a 
resolved upper respiratory infection, COPD, and a history of 
schizophrenia.  

By March 1994 decision, the RO denied increased ratings for 
his Barrett's esophagus, previously diagnosed as duodenal 
ulcer, and left medial meniscus tear.  

June 1995 private medical records indicated a diagnosis of 
hemoptysis.  The physician noted that his hemoptysis was 
likely secondary to cylindrical bronchiectasis, but that 
other etiologies could not be ruled out.

A March 1996 X-ray study of the chest indicated that left 
lower lobe pneumonia had resolved without sequelae.  New 
infiltrations or additional changes were not seen since the 
previous examination.  A March 1996 VA progress note 
reflected complaints of hemoptysis.  

In April 1996, he presented with complaints of severe 
shortness of breath, orthopnea, sputum, and chest pain.  X-
ray study of the chest indicated the development of more 
subtle interstitial infiltration in the left lung indicative 
of some progression or recurrent pneumonitis locally.  A 
computed tomography (CT) scan conducted that month revealed a 
minor cystic bleb development in each lower lobe.  

In May 1996, a private physician diagnosed bronchiectasis 
with chronic purulent sputum and intermittent hemoptysis.  
Antibiotics were prescribed.  In July 1996, he returned for a 
follow-up appointment.  The physician diagnosed 
bronchiectasis and recommended alternating antibiotics.  Two 
different antibiotics were prescribed.  

A June 1996 radiographic report indicated that there were 
degenerative changes in the knees, bilaterally.  

In July 1996, he complained of vomiting blood.  His sputum 
was dark brown and red.  The diagnoses were bronchitis and 
hemoptysis; the causes were unknown.  

An August 1996 VA progress note indicated the he was 
suffering from bronchiectasis.  

In February 1997, he filed a claim of increased ratings for a 
back disability, duodenal ulcer, left knee disability, and 
residuals of a tonsillectomy.  

A March 1997 VA progress note reflected complaints of a 
productive cough with brownish sputum.  The progress note 
indicated diagnoses of gastroesophageal reflux disease, 
coronary artery disease, and COPD.

On April 1997 VA medical examination, the veteran reported an 
arthrotomy and a left knee meniscectomy.  He also recalled 
injuries to the lumbosacral area beginning in the late 1950s 
that were primarily work related.  He began VA treatment for 
his back in the 1970s and stated that treatment was always 
conservative.  On examination, the examiner noted significant 
osteoarthritic changes in the left knee five degrees less 
than full extension in the left knee and flexion to 120 
degrees.  The lumbosacral curvature was flattened.  He could 
tilt no further than 20 degrees to the left and right and 
rotate the upper torso no more than 35 degrees to the left 
and right.  He could flex the upper torso to about 60 degrees 
from vertical.  The examiner diagnosed postoperative status 
arthrotomy of the left knee with gradual development of 
traumatic osteoarthritis that was being considered for a 
total left knee arthroplasty.  He also diagnosed a history of 
lumbosacral strain at that time unassociated with 
radiculopathy.  X-ray study indicated loss of intervertebral 
disc space at L1-L2, L2-L3, L3-L4, less at L4-L5 and L5-S1.  
There were anterior osteophytes projecting at the superior 
and inferior endplates of T12 through L3, consistent with 
degenerative changes with minor thoracolumbar spine 
rotoscoliotic curvature.  

On April 1997 VA examination of the esophagus, the veteran 
reported that, during service in 1954, he had upper 
gastrointestinal bleeding and a duodenal ulcer was diagnosed.  
A second gastrointestinal bleeding episode occurred in 1960.  
He stated that he had a hiatal hernia with reflux as well as 
a duodenal ulcer.  Treatment included raising the head of the 
bed.  Another bleeding episode with hemoptysis occurred in 
1976.  He was told that he had a hiatal hernia, esophagitis, 
and a duodenal ulcer.  In 1991, he had another period of 
hematemesis and was diagnosed with esophagitis with reflux 
and a duodenal ulcer.  Hematemesis occurred again in January 
1997.  Tests revealed that he had fundic gland polyps with 
Barrett's esophagitis and indefinite dysplasia.  He 
complained of nighttime burning pain.  He stated that he 
vomited "coffee grounds" every two weeks.  On examination, 
the examiner diagnosed symptoms of hematemesis, a bleeding 
duodenal ulcer since 1954, reflux esophagitis and Barrett's 
esophagitis.  

A July 1997 VA progress note reflected that he was suffering 
from bronchiectasis.  Another VA progress note dated that 
month reflected a diagnosis of severe gastroesophageal reflux 
disease.  Also in July 1997, a radiographic report indicated 
a small esophageal hiatus hernia which was associated with 
free gastroesophageal reflux.  No other abnormality involving 
the esophagus was noted.  

In August 1997, he claimed service connection for COPD and 
other disabilities.  

In September 1997, the RO, in pertinent part, denied 
increased ratings for Barrett's esophagitis, a tear of the 
left knee medial meniscus, and lumbosacral strain.  In 
November 1997, the RO, in pertinent part, denied service 
connection for bronchiectasis, claimed as COPD.  In May 1998, 
the RO increased his rating for lumbosacral strain from 10 to 
20 percent, effective February 20, 1997.  By August 1998 
decision, the RO denied service connection for a lung 
condition, claimed secondary to service-connected Barrett's 
esophagitis.  

A February 1999 X-ray study of the knees conducted at a 
private facility revealed moderate to severe spurring of the 
patella in the left medial compartment and bilateral 
osteoarthritis that was more prominent on the left.

A March 1999 private orthopedic consultation indicated that 
his knees gave out and that he used a left leg brace 
secondary to peripheral neuropathy and a history of polio.  
An examination of both knees revealed patello-femoral 
crepitus, stiffness and a range of motion from zero to 90 
degrees.  There was a large medial scar on the left knee and 
mild effusion.  A review of the radiologic material indicated 
moderate degenerative changes.  Osteoarthritis was diagnosed.  

On June 1999 VA medical examination, he indicated that he 
fell out of bed while hospitalized in service, sustaining 
injury to the left knee.  Shortly after service, he claimed 
he had pain in the medial aspect of the left knee and in 
1964, he underwent a medial meniscectomy.  Since then, he had 
progressive difficulty with the left knee with increasing 
arthritic symptoms and had worn an elastic brace on that knee 
for about five years.  In February 1997, he fell and hurt 
both knees.  Since then, he had been in double upright braces 
due to a subsequent neurological diagnosis.  He reported 
diminished sensation in the lower extremities with pain over 
the medial aspect of the left knee, and reported using a cane 
to assist in walking.  On examination, the examiner recorded 
left knee range of motion from 10 to 110 degrees with pain at 
the extremes of motion.  There was crepitus on motion and 
tenderness along the medial joint line with no evidence of 
instability.  The examiner diagnosed moderately severe left 
knee degenerative joint disease.  

In July 1999, a private physician noted that the veteran had 
severe osteoarthritis of the knees.  Due to a variety of 
medical disabilities, the veteran was not a good candidate 
for surgery.  The knees were injected with betamethasone.  

In July 1999, the RO, in pertinent part, granted service 
connection for degenerative joint disease of the left knee, 
claimed secondary to service-connected residuals of a left 
medial meniscus tear, and denied an increased rating for the 
latter disability.  

A September 1999 VA medical examination revealed no evidence 
of post-polio and that the etiology of his peripheral 
neuropathy was unclear.  Apparently, he had been developing 
worsening sensory and motor symptoms predominantly in the 
lower extremities with increasing weakness and left footdrop.  
The examiner stated that the veteran's decline in function 
was secondary to peripheral neuropathy.

October 1999 magnetic resonance imaging (MRI) of the spine 
showed no spinal cord pathology and no evidence of vertebral 
body abnormality.  The MRI did indicate, however, that there 
was degenerative disease of the spine producing moderate 
central canal spinal stenosis which did not appear to reach 
the myelographic equivalent of a block; thus, its true 
significance was uncertain.  There was loss of disc height 
from L1/2 to L3/4.  He was diagnosed with lower extremity 
peripheral neuropathy and radiculopathy in L4/L5.  Also, at 
L4/5, there was facet hypertrophy productive of moderately 
severe spinal stenosis, and at L3/4, there was facet 
hypertrophy producing moderately severe spinal stenosis.  A 
chest X-ray study showed a mildly calcified right pleural 
plaque in the right mid hemithorax.  

A December 1999 VA progress note indicated that he complained 
of throat dryness and irritation.  The diagnostic impression 
was of gastroesophageal reflux disease.  

At a December 1999 hearing at the RO, the veteran testified 
that while stationed in Anchorage, he coughed up "coffee 
grounds" and had an esophagus problem ever since.  He 
reported being hospitalized for treatment on several 
occasions and indicated that the disability had worsened over 
time.  He stated that the head of his bed was raised and that 
lying on his back caused him to reflux which in turn caused 
lung problems and pneumonia.  He stated that he had a lung 
infection since 1995 that could not be cured.  He rotated 
different types of antibiotics throughout the month and used 
an inhaler.  He stated that bending over caused him to vomit 
and that continuous vomiting for a few minutes led to the 
vomiting of blood and "coffee grounds."  Walking and other 
activities caused dyspnea.  He stated that his lungs were 
filled with fluid, and that he contracted polio about two 
years after enlisting.  He was not discharged immediately 
after he recovered.  Instead, he was sent to Alaska to serve 
as an electrician in a military hospital.  He reported knee 
pain immediately after service, stating that the left knee 
medial meniscus removal was the result of polio.  He stated 
that he wore a left leg brace and wore out his right leg 
because he used it to compensate for a weak left leg.  He 
further stated that he began to use the left leg brace two 
months previously and that he began to use crutches five 
months earlier.  He testified that he fell "all the time" 
and that he was advised not to drive.  He indicated he did 
not heed that advice because there was no alternative to 
driving where he lived.  He stated his back pain caused him 
to take disability leave from work for about a year.  

A January 2000 VA progress note indicated complaints of 
bloody sputum.  An X-ray study conducted that month reflected 
minimal fibrosis of the left lower lung.  

By December 2000 rating decision, in pertinent part, the RO 
denied the veteran's request for increased ratings of his 
service-connected tear of the left medial meniscus and his 
service-connected lumbosacral strain.  Service connection for 
bronchiectasis was also denied.  

A July 2001 VA progress note indicated that polio affected 
his left lower extremity more severely that his right lower 
extremity.  After sitting for 30 to 45 minutes, he reported 
shooting pain from the back to the hips, thighs, and legs.  
The examiner diagnosed axonal mixed polyneuropathy of unknown 
etiology, possibly related to benzene exposure from years of 
working at a chemical factory.  

An August 2001 CT scan of the chest, abdomen, and pelvis 
indicated dilated ascending aorta and descending aorta.  The 
lungs showed emphysematous changes.  

In August 2001, he testified at a hearing before the 
undersigned that he suffered nighttime muscle spasms that 
prevented sleep.  He stated that he could not bend or lift 
and that he was confined to a wheelchair most of the time and 
that he also used a scooter, forearm crutches, a cane, and a 
walker.  He stated that he was able to do some housework and 
mow the lawn with a small riding lawnmower.  He reported 
restricted movement, and he indicated that he had difficulty 
straightening his back when standing up.  He reported trouble 
sitting in and getting out of cars and even found it 
difficult to sit in his recliner at home.  He testified that 
he took analgesics to ease his symptoms, but that the 
medication was not effective.  As to Barrett's esophagitis, 
he stated he "refluxed everything he ate."  He indicated 
that the condition caused frequent pneumonia and "tearing" 
pain in the sternum area.  His spouse testified that he 
vomited every night and that he appeared to be vomiting 
blood.  He stated that he slept with the bed raised and that 
he had lost a significant amount of weight.  He indicated 
that for a time he received vitamin B-12 shots, but he was 
not told why.  With respect to bronchiectasis, his wife 
stated that he was being treated with a variety of 
antibiotics and that the infection was related to Barrett's 
esophagitis.  

An August 2001 VA progress note indicated a history of 
gastroesophageal reflux disease and Barrett's esophagus.  A 
later, August 2001 VA progress note reflected an ascending 
aortic aneurysm, bilateral upper and lower extremity 
neuropathy of unknown etiology, and lumbar stenosis.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability rating, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require a review of the complete medical history of the 
veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, July Vet. App. 55 (1994).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.July (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  

38 C.F.R. § 4.27 (2001) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40.  

Analysis

Increased Rating: Residuals of a Left Knee Medial Meniscus 
Tear

The veteran is currently rated 10 percent disabled for a left 
medial meniscal tear under Code 5259, where symptomatic 
removal of the semilunar cartilage warrants the assignment of 
a maximum 10 percent rating.  38 C.F.R. § 4.71a.  No higher 
rating is available under Code 5259.  

Code 5010 applies to traumatic arthritis and provides that 
such is rated based on limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Code 5003 (2001).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
applicable codes, a rating of 10 percent is warranted where 
arthritis is shown by X-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Code 5260 (2001).

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Code 5261 (2001).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2001).  Under Code 5256 (2001), when a knee joint is 
ankylosed with bony fixation, in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent rating is warranted. 

Under Code 5257, pertaining to "other impairment of the 
knee," a 10 percent rating is warranted for slight knee 
impairment (recurrent subluxation or lateral instability). A 
20 percent rating contemplates a moderate degree of 
impairment, and a maximum 30 percent rating is warranted for 
a severe knee impairment.  38 C.F.R. § 4.71a.

VA General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261 (2000), 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under Code 5003, 5260, or 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned. VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

The radiologic evidence shows unequivocally that the veteran 
suffers from worsening left knee osteoarthritic changes.  In 
November 1976, a VA examiner diagnosed moderate arthritic 
degeneration of the left knee.  In April 1997, the 
osteoarthritic changes were described as significant, and in 
July 1999, a private physician diagnosed severe 
osteoarthritis.  He also has left knee pain, instability, and 
weakness as evidenced by the difficulty he has rising from a 
seated position.  He uses various walking aids for support.  
The assignment of a particular code is completely dependent 
on the facts of a case.  Butts, supra.  In this case, the 
veteran suffers from limitation of motion and osteoarthritis 
in addition to an array of other left knee symptoms.  Thus, a 
rating under Code 5257 pertaining to knee impairment with 
recurrent subluxation or lateral instability of the left knee 
is appropriate.  

Due to the increasing severity of his symptoms, a 30 percent 
rating is warranted under Code 5257.  Objective review of his 
left knee disability points to worsening symptomatology.  He 
has experienced growing pain over the years, he has trouble 
walking, left knee instability, and limited range of motion.  
Under Code 7257, severe symptomatology calls for a 30 percent 
rating.  As the veteran's symptoms are severe, a 30 percent 
evaluation is appropriate under 38 C.F.R. § 4.71a.

On June 1999 VA medical examination, left knee range of 
motion was from 10 to 110 degrees with pain at the extremes 
of motion.  Thus, he is not eligible for compensation under 
Code 5260.  However, under the applicable criteria, he is 
eligible for a 10 percent rating for limited ability to 
extend the left knee.  Code 5261.  However, the Board has 
considered limitation of left knee motion when assigning the 
30 percent rating under Code 5257.  Thus, a rating under 
Codes 5261 and 5257 would constitute prohibited pyramiding, 
and the veteran cannot be compensated for the same 
symptomatology twice.  38 C.F.R. § 4.14.  

There is no need to consider whether he is entitled to an 
additional 10 percent rating under Code 5003.  See 38 C.F.R. 
§ 4.71a, Codes 5003, 5010; VA O.G.C. Prec. Op. No. 23-97; VA 
O.G.C. Prec. 9-98 as he has already been awarded an 
additional 10 percent for degenerative joint disease of the 
left knee by July 1999 rating decision.

Compensation under Code 5259, under which he is currently 
rated, is no longer warranted.  Code 5259 pertains to 
symptomatic removal of the semilunar cartilage.  However, the 
Board has already taken the veteran's symptomatology into 
account when assigning the 30 percent evaluation under Code 
5257.  A simultaneous rating under Code 5259 would constitute 
pyramiding, a practice that is prohibited.  38 C.F.R. § 4.14; 
Esteban, supra.  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  38 C.F.R. § 4.59 has also been considered.  In that 
regard, the veteran has complained of pain, weakness, and 
instability.  The Board recognizes that clinicians have noted 
the presence of pain on left knee range of motion, as well as 
weakness and the like.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for "other impairment 
of the knee" under Code 7257.  He has also been granted an 
additional 10 percent for degenerative arthritis of the left 
knee by July 1999 rating decision.  See 38 C.F.R. § 4.71a, 
Code 5010.  Thus, he has already been compensated for 
functional loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  The rating schedule may not be used as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2001), whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability rating as the veteran manifests 
no separate and distinct symptoms of a left knee disability 
not contemplated in 30 percent rating assigned the left knee 
under 38 C.F.R. §§ 4.71a, Code 5257.  

The Board notes that the veteran suffers from peripheral 
neuropathy of the lower extremities and that such disability 
is of unknown etiology, likely caused by exposure to 
chemicals during his working life.  When in doubt as to 
whether a certain symptom is associated with service-
connected left knee disability or nonservice-connected 
peripheral neuropathy, the Board accorded him the benefit of 
the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, supra.  

Increased Rating: Lumbosacral Strain

The veteran's service-connected lumbosacral strain is 
currently rated as 20 percent disabling under Code 5295-5292.  

Under Code 5295, a 10 percent rating is warranted where there 
is characteristic pain on motion; a 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating, the highest 
available rating under Code 5295, requires a severe 
lumbosacral strain as manifested by a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a (2001).

Under Code 5292, limitation of lumbar spine motion will be 
rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  38 C.F.R. 4.71a (2001).

Currently, the veteran has a rating of 20 percent, 
representing moderate limitation of motion of the lumbar 
spine.  To receive an evaluation in excess of 20 percent, the 
low back disability would require severe limitation of motion 
of the lumbar spine 38 C.F.R. § 4.71a, Codes 5295-5292.  

In this case, severe limitation of motion of the lumbar spine 
is present.  The April 1977 VA examination report noted that 
he was able to tilt no further than 20 degrees to the left 
and right, could rotate the upper torso no further than 35 
degrees to the left and right, and flex the upper torso to 
about 60 degrees from the vertical.  While it was not stated 
whether such lumbar spine limitation of motion was slight, 
moderate, or severe, the examiner's phraseology of "no more 
than" reflects a disability that it at least moderate.  
However, as the veteran testified that he had trouble 
straightening his back when standing up and that he could not 
bend or lift, the Board is inclined to consider his lumbar 
spine limitation of motion to be severe.  In any event, the 
Board accords him the benefit of any doubt as well as the 
highest rating available; as such his low back disability 
must be characterized as severe.  38 C.F.R. § 5107, 38 C.F.R. 
§§ 3.102, 4.3, 4.7; Gilbert, supra.  Thus, a rating of 40 
percent is warranted under these provisions.  See 38 C.F.R. 
§ 4.71a, Code 5292.

The Board continues to consider the evaluation under Code 
5295, pertinent to lumbosacral strain.  38 C.F.R. § 4.71a.  
He has demonstrable low back limitation of motion, muscle 
spasms, difficulty straightening his back, severe spinal 
stenosis, loss of disc height, and radiculopathy.  Such 
symptoms would entitle him to a rating of 40 percent, the 
maximum rating available under that code.  Id.

The Board has also considered Code 5293 relevant to 
intervertebral disc syndrome due to such symptoms as of loss 
of disc height.  Under that code, mild intervertebral disc 
syndrome warrants a 10 percent rating.  A 20 percent rating 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating in warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a.  

The veteran is entitled to the highest rating available under 
the Schedule, and the assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case.  38 C.F.R. § 4.7; Butts, supra.  For a rating in excess 
of 40 percent, pronounced intervertebral disc syndrome must 
be shown.  38 C.F.R. § 4.71a, Code 5293.  He testified to 
muscle spasms that prevent sleep and that are not responsive 
to pain medication.  There is spinal stenosis, loss of facet 
hypertrophy at L4/L5 and radiculopathy at L4/L5.  According 
to him, the pain is persistent.  Thus, due to the severity of 
his symptoms, a 60 percent rating is warranted under Code 
5293.  

Ratings cannot be assigned in this case for both limitation 
of motion and intervertebral disc syndrome.  To do so would 
essentially compensate the veteran twice for the same loss of 
motion symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  
The evaluation of his manifested limitation of motion under 
various diagnoses is contrary to the provisions against 
pyramiding.  VAOPGCPREC 36-97; 38 C.F.R. § 4.14.  As such, he 
cannot be rated under both Codes 5292 and 5293.  Thus, he is 
entitled to 60 percent under Code 5293 only.  See 38 C.F.R. 
§§ 4.3, 4.7.

The Board notes that there is no evidence in the record of 
the veteran having a fractured vertebra or ankylosis of the 
spine as part and parcel of his service- connected 
disability.  X-rays have never revealed such impairment, and 
service connection has not otherwise been granted in this 
regard.  Thus, Codes 5285 through 5289 are inapplicable in 
this decision.  See 38 C.F.R. § 4.71a (2001).  

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and incoordination.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for intervertebral disc 
syndrome under Code 7293.  Thus, he has already been 
compensated for functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be used as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath, supra.  The Board, however, finds no 
basis on which to assign a higher disability evaluation, in 
that the veteran manifests no separate and distinct symptoms 
of low back disability not contemplated in the currently 
assigned 60 percent rating as permitted under the Schedule.  
In sum, the veteran is entitled to a 60 percent evaluation 
under Code 5293.  See Butts, supra.; see also 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

Increased Rating: Barrett's Esophagitis

The veteran is currently rated as 20 percent disabled for 
Barrett's esophagitis under Code 7305, pertaining to duodenal 
ulcers.  Where mild with recurring symptoms once or twice 
yearly a 10 percent rating is assigned.  Moderate disease 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations shall be rated 20 percent.  
Moderately severe disease that is less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year shall be rated 
40 percent.  Where severe and the pain is only partially 
relieved by standard ulcer therapy, with periodic vomiting, 
recurrent hematemesis or melena, and with manifestations of 
anemia and weight loss productive of definite impairment of 
health, a 60 percent rating is warranted.  38 C.F.R. § 4.114, 
Code 7305 (2001).

In May 1962, he reported frequent shooting pains in the 
epigastrium, occasional vomiting, intermittent nausea, 
heartburn, and frequent belching.  These symptoms were seen 
as psychosomatic.  In December 1993, he was diagnosed with 
severe esophagitis and Barrett's esophagus.  On April 1997 VA 
medical examination, he complained of burning pain and 
vomiting biweekly.  The diagnosis was reflux esophagitis, 
Barrett's esophagitis, and hematemesis.  He complained of 
throat dryness, inability to sleep on his back as it caused 
him to reflux, and that bending over caused him to vomit.  In 
August 2001, he described his discomfort as a tearing pain, 
that he vomited every night, and that he appeared to be 
vomiting blood.  His wife indicated that he had lost a 
significant amount of weight.

As noted above, he is rated 20 percent disabled under Code 
7305.  The next higher rating of 40 percent is not warranted 
as it requires anemia or weight loss and lengthy 
incapacitating episodes of adverse symptoms.  While his wife 
alleges that the veteran lost weight from Barrett's 
esophagitis, there is no indication of weight loss in the 
medical evidence.  Furthermore, the competent medical 
evidence is silent with respect to whether any weight loss is 
linked to Barrett's esophagitis.  There is also no evidence 
that he suffers from anemia.  Furthermore, although he states 
that he suffers symptoms nightly, to include pain and 
vomiting, there is no indication that these episodes are 
incapacitating.  The Board notes that the veteran suffers 
from a host of longstanding disabilities including COPD.  The 
evidence does not suggest that his Barrett's esophagitis is 
in itself debilitating.

As the criteria for a rating of 40 percent for Barrett's 
esophagitis have not been met, there is no need for the Board 
to consider eligibility for an evaluation of 60 percent, the 
highest evaluation available under Code 7305.  Id.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath, supra.  The Board, however, finds 
no basis on which to assign a higher disability rating, as 
the veteran manifests no separate and distinct symptoms of 
Barrett's esophagitis not contemplated in the currently 
assigned 20 percent rating permitted under the Schedule.


ORDER

A 30 percent evaluation is granted for the veteran's left 
knee disability, subject to the law and regulations governing 
the payment of monetary awards.

A 60 percent evaluation is granted for a low back disability, 
subject to the law and regulations governing the payment of 
monetary awards.

An evaluation greater than 20 percent for Barrett's 
esophagitis is denied.


REMAND

The veteran alleges that his bronchiectasis is related to his 
service-connected Barrett's esophagitis.  Since at least 
1992, he has been diagnosed with COPD, and hemoptysis has 
been linked to cylindrical bronchiectasis.  He has complained 
of frequent pneumonia, and the medical records do make 
reference to such illness. 

Service connection may only be granted if a current 
disability is related to service or if it is linked to 
another service-connected disability.  The Board is unable to 
proceed without further medical evidence with respect to 
etiology.

Pursuant to 38 U.S.C. § 5103A, VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Also, VA must assist claimants in obtaining 
government and private records, and obtain medical opinion 
when such is necessary to make a decision on a claim.  

On the basis of the current record, VA must provide a medical 
examination in order to obtain a definitive diagnosis and a 
medical opinion regarding the etiology of any current 
bronchiectasis or other pulmonary disability.  The veteran is 
hereby reminded that failure to report for the scheduled 
examination might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655(b).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following:

1.  The RO must review the claims file to 
ensure compliance with the VCAA.  The RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

2.  The RO should schedule the veteran 
for VA medical examination to determine 
the nature and etiology of his pulmonary 
disability, to include bronchiectasis.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations reported in detail.  The 
examiner should provide an opinion as to 
the likelihood that any current pulmonary 
disability is linked to Barrett's 
esophagitis or is otherwise related 
thereto.  Specifically, the examiner 
should state whether it is as likely as 
not that any currently diagnosed 
pulmonary disability is linked to his 
service-connected Barrett's esophagitis.  
A rationale should be given for all 
conclusions.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion comply 
with this remand and, if not, the RO 
should take corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

If the benefit on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and given the opportunity to respond.  Then, the 
case should be returned to the Board, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

